The rules and regulations authorized to be enacted by the state live stock sanitary board, when adopted, are in the nature of ordinances, and as such must *Page 393 
be pleaded and proved before the courts will permit them to become the basis for a criminal prosecution. We tried to give the correct rule in Powell v. State, 75 So. 269,1 and while that part of the opinion was dictum in that case, we adhere to it here. The demurrer should have been sustained.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
1 Ante, p. 63.